    Case: 1:14-cv-04361 Document #: 1007 Filed: 04/06/21 Page 1 of 8 PageID #:36535




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    CITY OF CHICAGO, a municipal corporation,

                       Plaintiff,

          v.                                                       Case No. 14-cv-04361

    PURDUE PHARMA L.P., et al.,                                    Honorable Jorge L. Alonso

                       Defendants.                                 Magistrate Judge Young B. Kim




                                  RESPONSE TO
               “PLAINTIFF’S NOTICE OF FACTS RELATING TO RECUSAL”


         Undersigned Defendants1 respectfully submit this brief response to Plaintiff’s “Notice of

Facts Relating to Recusal Pursuant to 28 U.S.C. Sec. 455(a) & (b)(5)(ii) pursuant to the Court’s

Direction” (“Notice”).

         Undersigned Defendants acknowledge the important judicial policies served by 28 U.S.C.

§ 455. At the same time, it is equally important to recognize that when circumstances do not

give rise to a reasonable basis to question a judge’s impartiality, disrupting proceedings through

recusal is harmful and unwarranted. “A motion for recusal should not be granted lightly; a judge



1
 The Defendants joining this Response are Endo Health Solutions Inc. and Endo Pharmaceuticals Inc. (“Endo”);
Johnson & Johnson, Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen
Pharmaceuticals, Inc., and Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc. (“Janssen”); and Teva
Pharmaceuticals USA, Inc., Cephalon, Inc., Watson Laboratories, Inc., Actavis LLC, and Actavis Pharma, Inc. f/k/a
Watson Pharma, Inc. (“Teva”).
 Case: 1:14-cv-04361 Document #: 1007 Filed: 04/06/21 Page 2 of 8 PageID #:36536




is under as much obligation not to recuse himself when facts do not show prejudice as he is to

recuse himself if they do.” LJ Consulting Servs., LLC v. SunTrust Inv. Servs., Inc., No. 19-CV-

06763, 2020 WL 419412, at *1 (N.D. Ill. Jan. 27, 2020) (quoting United States v. Baskes, 687

F.2d 165, 170 (7th Cir. 1981), abrogated on other grounds by United States v. Durrive, 902 F.2d

1221, 1228 (7th Cir. 1990)).

       Undersigned Defendants believe that the following factors should be considered by the

Court in evaluating the points outlined in Plaintiff’s Notice:

       1. In making its decision on Plaintiff’s motion, the Court should weigh the substantial

disruption to this litigation that will result if Magistrate Judge Kim is removed from this case.

After nearly seven years of personal involvement in the case, both before removal to the MDL

and after remand, inevitably there will be substantial delays and disruption to on-going discovery

and trial preparation as a new Magistrate Judge gets up to speed. “Judges have an obligation to

litigants and their colleagues not to remove themselves needlessly, and a change of umpire mid-

contest may require a great deal of work to be redone ... and facilitate judge-shopping.” In re

Nat. Ins. Co., 839 F.2d 1226, 1229 (7th Cir. 1988).

       2. The fact that Magistrate Judge Kim’s sister is employed in the legal department at

AbbVie, which acquired Allergan, has been known by the parties since June of 2020. None of

the parties raised a question or concern at that time. Courts have previously determined that

when a relative is employed by a party or their counsel, that is not enough to require recusal.

See, e.g., In re Flynn, 2011 WL 13383665 (N.D. Ill. Oct. 31, 2011) (refusing a stay because the




                                                  2
  Case: 1:14-cv-04361 Document #: 1007 Filed: 04/06/21 Page 3 of 8 PageID #:36537




judge likely did not err when he did not recuse himself when his son was employed at a law

firm).

         3. As Undersigned Defendants understand the current circumstances, although the

original proposal was that Ms. Kim might take over global responsibility for the opioid litigation

at Allergan, in an effort to stave off the disruption that will necessarily arise if there is a recusal

here, Allergan has offered to create an ethical wall between Ms. Kim and the management of this

case. In addition, although Plaintiff’s Notice neglects to mention it, Allergan had also notified

Plaintiff that in house counsel who would be responsible for the City of Chicago case would not

report to Ms. Kim. The language of 28 U.S.C. § 455(b)(5)(ii) is precise: it requires

disqualification if a judge’s relative “[i]s acting as a lawyer in the proceeding” (emphasis

added). The Plaintiff’s Notice essentially elides this point, asserting—without support or

explanation—that “oversight and involvement in the overarching litigation strategy” constitutes

“acting as a lawyer in th[is] proceeding.” Notice at 2. But simply saying this does not make it

so. The creation of and adherence to an ethical wall means, in the most plain way possible, that

Ms. Kim will not be “acting as a lawyer in th[is] proceeding.” Plaintiff asserts that Ms. Kim’s

involvement in national litigation and settlement strategy will “affect” the City of Chicago

matter, but that is speculative at best, and it is not actually apparent how this will be the case in

the day-to-day proceedings of this litigation. The creation of an ethical wall will serve to obviate

any direct link between Magistrate Kim’s actions and decisions and the actions and decisions of

his sister. And that is the circumstance that is targeted by the actual language of 28 U.S.C. §

455(b)(5)(ii).

         In the end, the more general question presented pursuant to 28 U.S.C. § 455(a) is whether

“an objective, disinterested observer fully informed of the reasons for seeking recusal would

                                                    3
 Case: 1:14-cv-04361 Document #: 1007 Filed: 04/06/21 Page 4 of 8 PageID #:36538




entertain a significant doubt that justice would be done in the case.” United States v. Barr, 960

F.3d 906, 919 (7th Cir. 2020) (internal citation omitted). Defendants do not believe that an

objective observer, apprised of the history of this case and the steps Allergan will take to shield

Ms. Kim from involvement in this case, would entertain any reasonable doubt about justice being

done here.




                                                  4
Case: 1:14-cv-04361 Document #: 1007 Filed: 04/06/21 Page 5 of 8 PageID #:36539




Dated:   April 6, 2021                    Respectfully submitted,


                                          /s/ Douglas F. Curtis
                                          Douglas F. Curtis (IL 6329143)
                                          Caitlin Martini Mika (IL 6316776)
                                          Arnold & Porter Kaye Scholer LLP
                                          70 W. Madison St., Suite 4200
                                          Chicago, IL 60602
                                          Phone: (312) 583-2300
                                          doug.curtis@arnoldporter.com
                                          caitlin.mika@arnoldporter.com

                                          Jonathan L. Stern
                                          Arnold & Porter Kaye Scholer LLP
                                          601 Massachusetts Ave. NW
                                          Washington, DC 20001
                                          Phone: 202-942-5000
                                          jonathan.stern@arnoldporter.com

                                          Sean O. Morris
                                          Arnold & Porter Kaye Scholer LLP
                                          777 S. Figueroa St., Suite 4400
                                          Los Angeles, CA 90017
                                          Phone: 213-243-4000
                                          sean.morris@arnoldporter.com

                                          Carole S. Rendon (IL 6200217)
                                          Melissa D. Bertke (admitted pro hac vice)
                                          BAKER & HOSTETLER LLP
                                          Key Tower
                                          127 Public Square, Suite 2000
                                          Cleveland OH 44114-1214
                                          Phone: 216.861.7420
                                          crendon@bakerlaw.com
                                          mbertke@bakerlaw.com

                                          Justin R. Donoho (IL 6299667)
                                          BAKER & HOSTETLER LLP
                                          One North Wacker Drive, Suite 4500
                                          Chicago IL 60606-2841
                                          Telephone: 312.416.8198
                                          jdonoho@bakerlaw.com

                                          Attorneys for Endo Health Solutions Inc. and
                                      5
Case: 1:14-cv-04361 Document #: 1007 Filed: 04/06/21 Page 6 of 8 PageID #:36540




                                          Endo Pharmaceuticals Inc.


                                          /s/ Amy R. Lucas
                                          Charles C. Lifland (admitted pro hac vice)
                                          Sabrina H. Strong (admitted pro hac vice)
                                          Esteban Rodriguez (admitted pro hac vice)
                                          O’MELVENY & MYERS LLP
                                          400 S. Hope Street
                                          Los Angeles, CA 90071
                                          Telephone: (213) 430-6000
                                          Facsimile: (213) 430-6407
                                          clifland@omm.com
                                          sstrong@omm.com
                                          esrodriguez@omm.com

                                          Amy R. Lucas (admitted pro hac vice)
                                          O’MELVENY & MYERS LLP
                                          1999 Avenue of the Stars
                                          Los Angeles, CA 90067
                                          Telephone: (310) 553-6700
                                          Facsimile: (310) 246-6779
                                          alucas@omm.com

                                          Sherry A. Knutson (#6276306)
                                          TUCKER ELLIS LLP
                                          233 South Wacker Drive, Suite 6950
                                          Chicago, Illinois 60606
                                          Telephone: (312) 624-6300
                                          Facsimile: (312) 624-6309
                                          sherry.knutson@tuckerellis.com

                                          Attorney for Defendants Janssen
                                          Pharmaceuticals, Inc., Johnson &
                                          Johnson, Janssen Pharmaceutica, Inc.
                                          n/k/a Janssen Pharmaceuticals, Inc., and
                                          Ortho-McNeil-Janssen Pharmaceuticals,
                                          Inc. n/k/a Janssen Pharmaceuticals, Inc.

                                          /s/ Tinos Diamantatos
                                          Tinos Diamantatos
                                          Zachary R. Lazar
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          77 West Wacker Drive, 5th Floor
                                          Chicago, IL 60601

                                      6
Case: 1:14-cv-04361 Document #: 1007 Filed: 04/06/21 Page 7 of 8 PageID #:36541




                                          Telephone: 312.324.1000
                                          tinos.diamantatos@morganlewis.com
                                          zachary.lazar@morganlewis.com

                                          Eric W. Sitarchuk
                                          Rebecca J. Hillyer
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1701 Market St.
                                          Philadelphia, PA 19103-2921
                                          Telephone: 215.963.5840
                                          eric.sitarchuk@morganlewis.com
                                          rebecca.hillyer@morganlewis.com


                                          Attorneys for Teva Pharmaceuticals USA,
                                          Inc.; Cephalon, Inc.; Watson Laboratories,
                                          Inc.; Actavis LLC; and Actavis Pharma, Inc.




                                      7
 Case: 1:14-cv-04361 Document #: 1007 Filed: 04/06/21 Page 8 of 8 PageID #:36542




                                 CERTIFICATE OF SERVICE

       On April 6, 2021, I electronically submitted the foregoing document with the clerk of court

for the U.S. District Court, Northern District of Illinois, using the electronic case filing system of

the court. I hereby certify that I have served all counsel of record electronically or by another

manner authorized by Federal Rule of Civil Procedure 5(b)(2).



                                                       By: /s/ Douglas F. Curtis




                                                  8
